     Case 18-40752                Doc 57    Filed 12/10/20 Entered 12/10/20 10:06:33          Desc Main
                                             Document     Page 1 of 13



                                      UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF MINNESOTA

   In re:                                                                                 BKY 18-40752
                                                                                              Chapter 7
   Mark E. Herman,

                                Debtor.


      ORDER GRANTING EXPEDITED MOTION AND APPROVING AMENDED AND
                   CLARIFIED SETTLEMENT AGREEMENT


            This case is before the Court on the Notice of Expedited Hearing and Motion to Approve

 Amended and Clarified Settlement Agreement between the Numeric Trading Company and Amber

 Senn, on the one hand, and Nauni Manty, trustee of the bankruptcy estate of Mark E. Herman on

 the other.


            For reasons stated orally and recorded in open court,

            IT IS ORDERED:

            1.         The request of Nauni Manty, trustee for expedited relief is granted.

            2.         The Amended and Clarified Settlement Agreement is approved.

            3.         The Artwork that is the subject of this order is the following together with any

 prepetition works by Mark Herman:




NOTICE OF ELECTRONIC ENTRY AND
FILING ORDER OR JUDGMENT
Filed and Docket Entry made on 12/10/2020
Lori Vosejpka, Clerk, by LH
Case 18-40752   Doc 57   Filed 12/10/20 Entered 12/10/20 10:06:33   Desc Main
                          Document     Page 2 of 13




                                     2
Case 18-40752   Doc 57   Filed 12/10/20 Entered 12/10/20 10:06:33   Desc Main
                          Document     Page 3 of 13




                                     3
Case 18-40752   Doc 57   Filed 12/10/20 Entered 12/10/20 10:06:33   Desc Main
                          Document     Page 4 of 13




                                     4
Case 18-40752   Doc 57   Filed 12/10/20 Entered 12/10/20 10:06:33   Desc Main
                          Document     Page 5 of 13




                                     5
Case 18-40752   Doc 57   Filed 12/10/20 Entered 12/10/20 10:06:33   Desc Main
                          Document     Page 6 of 13




                                     6
Case 18-40752   Doc 57   Filed 12/10/20 Entered 12/10/20 10:06:33   Desc Main
                          Document     Page 7 of 13




                                     7
Case 18-40752   Doc 57   Filed 12/10/20 Entered 12/10/20 10:06:33   Desc Main
                          Document     Page 8 of 13




                                     8
Case 18-40752   Doc 57   Filed 12/10/20 Entered 12/10/20 10:06:33   Desc Main
                          Document     Page 9 of 13




                                     9
Case 18-40752   Doc 57   Filed 12/10/20 Entered 12/10/20 10:06:33   Desc Main
                         Document      Page 10 of 13




                                     10
Case 18-40752   Doc 57   Filed 12/10/20 Entered 12/10/20 10:06:33   Desc Main
                         Document      Page 11 of 13




                                     11
  Case 18-40752      Doc 57     Filed 12/10/20 Entered 12/10/20 10:06:33            Desc Main
                                Document      Page 12 of 13



(the “Clarified Artwork”).

       4.     All rights to the Clarified Artwork have been transferred by the bankruptcy estate

to Numeric Trading Company and Amber Senn (collectively, “Senn”). More specifically,

              a. The art transferred by the bankruptcy estate includes but is not limited to, all
                 digital art created by the debtor up to the date of the commencement of his
                 bankruptcy case, March 15, 2018. The specific art transferred to Senn includes,
                 but is not limited to, the Clarified Artwork.

              b. All rights previously transferred by the bankruptcy estate to Senn are also
                 included within the definition of Clarified Artwork.

              c. The transfer of the Clarified Artwork by the bankruptcy estate to Senn includes
                 all intellectual property rights, including copyrights, including rights of
                 extensions and renewals thereof, held by the debtor in the Clarified Artwork.

              d. The trustee has conveyed, transferred and irrevocably assigned to Senn all
                 rights, title and interest to the Clarified Artwork, including but not limited to,
                 the entire and exclusive copyrights under federal and state copyright laws, in
                 the United States and all jurisdictions outside the United States, its common law
                 copyrights and all other intellectual property rights associated and subsisting in
                 the Clarified Artwork.

              e. Senn shall be the exclusive owner of the Clarified Artwork and of the copyright
                 in the Clarified Artwork and shall have the exclusive right to secure registration
                 of the copyright in the Clarified Artwork internationally. No rights in the
                 Clarified Artwork or in the copyright in the Clarified Artwork, are retained by
                 the trustee or the debtor, nor shall there be any reversion of those rights to the
                 trustee or the debtor in the future.

              f. The exclusive rights assigned and transferred to Senn under state and federal
                 copyright laws include the right to reproduce the Clarified Artwork; the right to
                 prepare derivative works based on the Clarified Artwork; the right to distribute
                 copies to the public of the Clarified Artwork; the right to display the Clarified
                 Artwork publicly, the right to alter, exploit and make changes to the Clarified
                 Artwork, including any and all other privileges and rights to the Clarified
                 Artwork attributed to a copyright owner.

              g. The trustee has conveyed, transferred, and irrevocably assigned to Senn the
                 ownership any material object in its tangible form, in which the copyrightable
                 Clarified Artwork is embodied. Any material object is the Clarified Artwork
                 in its tangible form.




                                               12
 Case 18-40752       Doc 57    Filed 12/10/20 Entered 12/10/20 10:06:33            Desc Main
                               Document      Page 13 of 13



             h. To the extent that such exist, the trustee has conveyed, transferred, and
                irrevocably assigned to Senn her full term and renewal term copyright rights
                under federal and state copyright laws with respect to the Clarified Artwork.

             i. The assignment and transfer of copyrights subsisting in the Clarified Artwork,
                will remain in effect for the entire duration of such copyrights and will include
                all exclusive rights, interest, and ownership under the copyright laws.

             j.   Any rights which were held by the debtor as of the commencement of his
                  bankruptcy case related to the Clarified Artwork, or associated therewith, have
                  been transferred to Senn and that the debtor has no right or interest in the
                  Clarified Artwork.

             k. That the Amended and Clarified Settlement Agreement clarifies the rights
                previously transferred by the bankruptcy estate to Senn does not mean that the
                rights have not already been transferred to Senn by way of the prior sale and
                Settlement Agreement.



Dated: December 10, 2020                    /e/ Kathleen H. Sanberg
                                            _________________________________
                                            Kathleen H. Sanberg
                                            United States Bankruptcy Judge




                                              13
